Case 1:19-cv-00877-RP Document 35-1 Filed 05/24/21 Page 1 of 24
         Case 1:19-cv-00877-RP Document 35-1 Filed 05/24/21 Page 2 of 24




Qualifications, Billing Information, and Information Considered
I spent 24 years on the faculty in the Department of Economics at Texas A&M University, the last
17 with tenure. I retired from Texas A&M University in 2007. I also am a senior economist for
Welch Consulting, a firm that provides expert services in economics and statistics to the legal
community as well as general consulting in economics and statistics. I received training in
economics and statistics at the Massachusetts Institute of Technology, where I earned a Ph.D. in
Economics in 1983. I have taught at the University of California, Santa Barbara and Texas A&M
University. My curriculum vitae, including a list of publications in the past 10 years, is attached
as Appendix 1. A list of my trial and deposition expert testimony in the past four years is attached
as Appendix 2. The documents that include the facts and data that I considered in forming my
opinions are listed in Appendix 3. My billing rate for work on this case is $300 per hour and
hourly billing rates of other Welch Consulting employees who have worked on this case range
between $75 and $250.


Assignment and Summary of Opinions
I have been retained to respond to the Expert Report of Shane Thompson, Ph.D. dated April 19,
2021 and to the report of Thomas W. Glass, Ph.D., CPA dated April 19, 2021 in this matter. My
opinions are that:


      There are numerous flaws in Dr. Thompson’s statistical calculations that result in inapt or
       incorrect conclusions. These flaws include:
           o Failing to account for the fact that accelerated (early) tenure reviews depend at least
               in part on a request by the assistant professor and, thus, are not “treatment” by UT
               Austin;
           o Incorrectly identifying those assistant professors who were considered for
               accelerated tenure;
           o Inaptly comparing the supposed, and incorrectly identified, “disparity in
               opportunity” for accelerated tenure review with the fact that Dr. Nikolova was
               reviewed for accelerated tenure;




                                                                                                  1
         Case 1:19-cv-00877-RP Document 35-1 Filed 05/24/21 Page 3 of 24




            o Focusing on differences between the tenure decision and the votes by the
                Department and College committees instead of between the tenure decision and the
                tenure recommendations of the Department and College committees;
            o Failing to examine the relationship between tenure decisions and gender.
       As a result of these flaws, Dr. Thompson’s opinions are neither valid nor reliable.
        Specifically,
            o Dr. Thompson identifies no evidence of “different treatment” towards female
                assistant professors with regard to accelerated tenure review;
            o Dr. Thompson identifies no evidence of “different impact” towards female assistant
                professors who take probationary extensions and are reviewed for accelerated
                tenure;
            o Dr. Thompson identifies no evidence that differences between tenure decisions and
                the Department or College Committees’ tenure recommendations were related to
                gender.
       Based on my analysis of the available data, there is no statistical evidence that gender is
        related to tenure decisions in the Cockrell School of Engineering at UT Austin.
       There are numerous flaws in Dr. Glass’ report that result in incorrect overstatements in his
        calculation of alleged damages. These flaws include:
            o In Scenario 1, including earnings losses to age 70, which is beyond Dr. Nikolova’s
                estimated work life, using discount rates that are too low and not based on current
                market interest rates, and assuming that Dr. Nikolova’s earnings never catch up;
            o In Scenario 2, assuming that Dr. Nikolova continues indefinitely in an untenured
                position at UT Austin despite this being counter to UT Austin policy1;
            o In Scenario 3, assuming that Dr. Nikolova has no earnings beyond August 31, 2023
                despite admitting that this is “unlikely” [Glass Report, p. 2, fn 3];
            o Comparing, without foundation, Dr. Nikolova’s compensation to that of the two
                highest-paid assistant professors in the ECE department for his calculation of Equal
                Pay Act damages;

1
  Dr. Glass alternately indicates this untenured position is associate professor [Glass Report, p. 2] and
assistant professor [Glass Report, p. 3 and Attachments 3(1), 3(2), and 3(3)]. In any event, UT Austin
policy states that an assistant professor denied tenure during the sixth probationary year is to receive a
terminal appointment for the next year. [UT Austin_00737]

                                                                                                        2
           Case 1:19-cv-00877-RP Document 35-1 Filed 05/24/21 Page 4 of 24




             o Comparing Dr. Nikolova’s compensation to the compensation of an associate
                 professor for his calculation of Equal Pay Act damages.
         As a result of these flaws, Dr. Glass’ calculations of alleged damages for the denied tenure
          claim and also for the Equal Pay Act claim are overstated and neither valid nor reliable.
         Adopting Dr. Glass’ general approach, I calculate damages from the alleged discriminatory
          denial of tenure to be $72,001 and for the alleged unequal pay to be $13,155 for three years
          and $7,414 for two years.


These opinions could change if new information about Dr. Nikolova’s earnings or activities is
made available. I also reserve the right to render additional opinions if Dr. Thompson or Dr. Glass
provides any additional information, analysis, or opinions. In what follows, I provide details of
each of the flaws listed above.


Dr. Thompson’s Statistical Calculations
Dr. Thompson provides three opinions: one is invalid and inapt, one is wrong, and one misses the
point. I discuss the details of each.


Different Treatment by Gender: Early Tenure Reviews
Dr. Thompson concludes, “that male assistant professors are beneficiaries of different treatment
in early tenure reviews.” [Thompson Report, par. 18] It is my understanding that consideration
for accelerated tenure is based at least in part on whether the assistant professor requests
consideration.2 Thus, Dr. Thompson’s analysis conflates decisions by assistant professors with
decisions by the Department Budget Committees and, therefore, cannot and does not provide
useful information on the “treatment” of assistant professors. As a result, Dr. Thompson’s
conclusion about “different treatment in early tenure reviews” is invalid.


Even if Dr. Thompson’s conclusion were correct, however, it is irrelevant to Dr. Nikolova’s
claims. She was considered for accelerated tenure. If anything, given Dr. Thompson’s (invalid)
conclusion, the fact that Dr. Nikolova was considered for accelerated tenure suggests that she



2
    See Ahmed Tewfik Dep 77:4 – 78:5.

                                                                                                      3
         Case 1:19-cv-00877-RP Document 35-1 Filed 05/24/21 Page 5 of 24




received the same “treatment” as did previous male assistant professors. In addition, as I detail in
the next section, Dr. Thompson incorrectly identifies accelerated tenure reviews.


Different Impact by Gender: Early Tenure Reviews after Probationary Extensions
Dr. Thompson states, “From 2009 to 2018, there were only three assistant professor who had taken
probationary extensions that went up early for tenure reviews. All three were male, and all three
received promotions.” [Thompson Report, par. 19] Based on this, Dr. Thompson concludes that,
“Dr. Nikolova’s promotion denial [is] peculiar.”3 But, none of the three male assistant professors
that Dr. Thompson identifies were considered for accelerated tenure review. Table 1 provides the
relevant data for these three men as well as for Dr. Nikolova.


The three men all started their probationary service in the 2011-2012 year.4 Each of the men took
an extension year, which does not count towards probationary service.5 The men were reviewed
for tenure in the 2016-2017 year, which was during their fifth year of probationary service, and
they each had at least six years in rank at UT Austin at the end of the year.6 Dr. Nikolova started
her probationary service in the 2014-2015 year, took an extension year, and was considered for
tenure in the 2018-2019 year. When she was considered for tenure, Dr. Nikolova was in her fourth
year of probationary service, one less than any of the men, and, unlike any of the men, had fewer
than six years in rank at UT Austin at the end of the year. Per the General Guidelines for Promotion
and Tenure of All Faculty Ranks [UT Austin_00735-0055], “Cases considered before the sixth
year in rank are accelerated” and “An assistant professor must be reviewed no later than the sixth
year of the probationary period.” Further, “A year in which a faculty member has … claimed an
extension in accordance with HOP 2-2020 does not count toward the probationary period.”7 Thus,
accelerated tenure depends on years in rank whereas the “up or out” year depends on the
probationary period (as adjusted by any extension). In this group of four assistant professors, Dr.

3
  See Thompson Report, par. 9. In addition, Dr. Thompson references a “Different Impact by Gender” for
accelerated tenure reviews after probationary extensions, but he identifies no facially neutral policy that has
this alleged impact.
4
  Probationary service does not include the first (spring) semester for faculty who begin an appointment
midway through the academic year and does not include service at other institutions. See UT Austin_00762-
00763 and UT Austin_00803-00807.
5
  See UT Austin_00764-00765 and UT Austin_00737.
6
  See UT Austin_00762-00763.
7
  Also see UT Austin_00762-00763.

                                                                                                             4
         Case 1:19-cv-00877-RP Document 35-1 Filed 05/24/21 Page 6 of 24




Nikolova’s “most obvious differentiating trait[s]” were, to borrow Dr. Thompson’s phrase, her
consideration for accelerated tenure as well as having one less year of probationary service.
[Thompson Report, par. 23]


In the data Dr. Thompson received, there were 20 assistant professors who took an extension year
and who were either considered for tenure or left UT Austin prior to being considered for tenure.
Nine of these assistant professors were women and 11 were men. Eight of the women (88.9%)
received tenure and were promoted to associate professor. Six of the 11 men (54.5%) received
tenure and were promoted to associate professor. Four of the five men who were not promoted
left UT Austin before being considered for tenure. Thus, six of the seven men (85.7%) considered
for tenure were promoted. The only man in this group considered for but denied tenure was not
considered for accelerated tenure.8 Dr. Nikolova was the only woman in this group not to receive
tenure (yet), but she was the only person considered for accelerated tenure and had at least one less
year of probationary service. Again, the primary relevant distinguishing features of Dr. Nikolova’s
experience in this group are that she was the only person considered for accelerated tenure and had
fewer years of probationary service. There is no evidence in these data for the faculty who took
an extension year that gender played a role in the tenure outcomes.


Dr. Nikolova’s Probability of Promotion: Committee Voting
Dr. Thompson concludes that Dr. Nikolova, “suffered a statistically unexplainable promotion
denial.” [Thompson Report, par. 12] This is based on his assessment of the relationship between
votes by the department and/or college committees and promotion outcomes. The issue here is
how the tenure decision compares to the recommendations from the department and college
committees, particularly in those cases where the decision differs from a recommendation.9 Table
2 examines this directly by comparing these differences for women and men.




8
  This person, ID wg2589, was given a terminal appointment for the 2015-2016 year and left UT Austin
effective August 31, 2016.
9
  In addition to the votes for and against recommending tenure, there are tabulations of absences,
abstentions, and ineligible votes that make interpretation of the voting outcomes more complicated than the
overall recommendation. Relying on vote counts also ignores any issues related to “follow-on” voting
despite this being “not endorsed.” See UT Austin_00741.

                                                                                                         5
         Case 1:19-cv-00877-RP Document 35-1 Filed 05/24/21 Page 7 of 24




The first pair of rows compares the outcomes for tenure decisions in the years prior to Dr.
Nikolova’s review.10 There were 83 department recommendations for tenure, 20 women and 63
men.11 Of these, 2 women (10.0%) and 7 men (11.1%) were denied tenure. There were 75 college
recommendations for tenure, 17 women and 58 men. Of these, 1 woman (5.9%) and 4 men (6.9%)
were denied tenure. There also were 9 college recommendations against tenure, 3 women and 6
men. Of these, 2 women (66.7%) and 2 men (33.3%) were granted tenure. None of these
differences are statistically significant.12 These comparisons provide no evidence that gender
played a role in the tenure decision given the department or college recommendation. If anything,
the decisions to grant tenure despite a “No” recommendation from the college favored women, but
this is a small group (9) and the difference is not statistically significant.


The remaining two pairs of rows in Table 2 provide the analogous comparisons for all of the tenure
decisions excluding Dr. Nikolova’s and then for all of the tenure decisions including hers.13 Again,
none of the differences are statistically significant. These comparisons also provide no evidence
that gender played a role in the tenure decision given the department or college recommendation.


Although this case is about tenure, Dr. Thompson does not directly examine the relationship
between gender and being granted tenure. I do. Table 3 compares all of the tenure decisions by
gender. The first comparison is for tenure decisions prior to 2018-2019. UT Austin granted tenure
to 18 of 21 women (85.7%) and 56 of 66 men (84.8%).14 The second comparison includes all of
the decisions except for Dr. Nikolova’s review. For this group, UT Austin granted tenure to 22 of


10
   This population includes 1 assistant professor who was granted tenure September 1, 2009 but was
excluded from Dr. Thompson’s analysis. This additional case, initials PW, was present on the “Engineering
assist profs” tab of the Probationary, Tenure Data.xlsx file, but was not on the “Engineering tenure
decisions” tab of that file.
11
   There were four department recommendations against tenure and all four were denied tenure.
12
   In the social sciences, statistical significance typically means that the chances of the observed data
occurring if there were in fact no relationship with gender are no greater than 5%. This is roughly equivalent
to a difference of “two standard deviations” between the observed data and the data expected from a gender-
neutral process. The Supreme Court has indicted that a difference of “two or three standard deviations”
would cast suspicion on the hypothesis of a gender-neutral process, see Hazelwood Sch. Dist. v. United
States, 433 U.S. 299, 308 n.14 (1977).
13
   The rationale for analyzing all decisions except for Dr. Nikolova’s is to assess whether there is a
relationship with gender absent the tenure decision at issue.
14
   This population matches the group Dr. Thompson analyzes in his Table 1 plus the one additional tenure
case referenced above in footnote 10.

                                                                                                            6
         Case 1:19-cv-00877-RP Document 35-1 Filed 05/24/21 Page 8 of 24




25 women (88.0%) and 66 of 76 men (86.8%). Including Dr. Nikolova’s case gives 22 of 26
women (84.6%) granted tenure. None of these differences are statistically significant and, as a
result, these comparisons provide no evidence that gender is related to the tenure decision.


The last columns in Table 3 provide one additional comparison that includes all of the 102 cases
where there was a tenure decision effective in 2009-2020 as well as 18 assistant professors (4
women and 14 men) who left UT Austin prior to being reviewed for tenure. The rationale for
including assistant professors who left prior to tenure review is to assess whether there might be
differences in tenure outcomes for the full population of assistant professors. If, say, women were
more likely to be “pushed out” at the 3rd-year review this would not be apparent from looking only
at the cases reviewed for tenure. In this expanded group, UT Austin granted tenure to 22 of 30
women (73.3%) and 66 of 90 men (73.3%). Thus, including those assistant professors who left
for whatever reason prior to being reviewed for tenure, there is no evidence that gender is related
to the tenure decision.


In sum, Dr. Thompson’s flawed calculations and erroneous conclusions notwithstanding, the
available data provide no statistical evidence that gender is related to tenure decisions in the
Cockrell School of Engineering at UT Austin.


Dr. Glass’ Calculations of Alleged Damages
Dr. Glass provides calculations of alleged damages from the denial of tenure for three scenarios.
His first scenario overstates any alleged damages, his second scenario is contrary to UT Austin
policy, and the third scenario is “unlikely” by his own admission. I discuss the details of each
below. In addition, Dr. Glass provides calculations of alleged damages from unequal pay. I also
explain the flaws in these calculations that result in the overstatement of any alleged damages.


Dr. Glass’ Scenario 1 – Dr. Nikolova is granted tenure on September 1, 2023
Dr. Glass calculates earnings losses for Dr. Nikolova to age 70, for which he provides no
foundation, and which exceeds her estimated remaining work life. Dr. Glass also assumes that Dr.
Nikolova’s earnings never catch up to where they would have been had she received tenure on
September 1, 2019, and, further, that the earnings loss actually grows over time. Dr. Glass does

                                                                                                   7
         Case 1:19-cv-00877-RP Document 35-1 Filed 05/24/21 Page 9 of 24




not use current market interest rates to calculate discount rates. Each of these flaws results in an
overstatement of Dr. Glass’s calculations of alleged damages.


I adopt Dr. Glass’s assumption that Dr. Nikolova will be tenured effective Septermber 1, 2023.15
Table 4 provides my calculation of the difference between the earnings Dr. Nikolova is projected
to have received had she been tenured and promoted on September 1, 2019 and the earnings Dr.
Nikolova is projected to receive if she is tenured and promoted on September 1, 2023. With this
approach, I project the present value of the lost compensation from delayed tenure to be $72,001.16


Dr. Glass’ Scenario 2 – Dr. Nikolova continues in non-tenured position at UT Austin
Were Dr. Nikolova denied tenure in her projected “up or out” review, the General Guidelines for
Promotion and Tenure state that she would receive a terminal appointment for the next year. [UT
Austin_00737] Further, even if Dr. Nikolova could continue at UT Austin after being denied
tenure in 2023, it seems likely that her earnings would be higher from a tenured position at another
university than from a non-tenured position at UT Austin.17


Dr. Glass’ Scenario 3 – Dr. Nikolova leaves UT Austin August 31, 2023 and has zero earnings
thereafter
In addition to being unlikely, as Dr. Glass admits [Glass Report, p. 2, fn 3], if Dr. Nikolova did
not have any future earnings beyond August 31, 2023 that would presumably constitute a failure
to mitigate her damages.


Dr. Glass’ Alleged Calculation of Equal Pay Act Damages
In an attempt to estimate damages for an Equal Pay Act claim, Dr. Glass compares the


15
    I also adopt Dr. Glass’s academic-year based approach as well as his assumption that the employer
contribution to retirement is 7.5%.
16
   I use 4.86% as the projected typical annual increase in salaries within rank and 16.35% for Dr. Nikolova’s
promotion increase based on the prior annual increases and promotion increases in salaries in the ECE
department. I use market prices of U.S. Treasury Stripped Interest Payment securities downloaded from
Fidelity.com on May 23, 2021 to calculate present values of future amounts. I project that Dr. Nikolova’s
earnings given tenure effective 9/1/2023 catch up to her projected earnings given tenure effective 9/1/2019
within three years, see U.S. Bureau of Labor Statistics, USDL-20-1620.
17
    Dr. Nikolova’s failure to seek higher paying employment elsewhere would presumably constitute a
failure to mitigate her damages.

                                                                                                           8
        Case 1:19-cv-00877-RP Document 35-1 Filed 05/24/21 Page 10 of 24




compensation of Dr. Nikolova to the compensation of the two highest-paid assistant professors in
the ECE department. He makes these comparisons for three years, 2017-2018, 2018-2019, and
2019-2020. One of these supposed comparators, Mohit Tiwari, was promoted to associate
professor on September 1, 2019 and is thus no longer comparable to Dr. Nikolova. According to
his report, which is in the form of a letter to Counsel for the Plaintiff, Dr. Glass states, “I have
compared the 9-month salaries of Dr. Nikolova compared to the two colleagues that you have
identified as being closely situated to Dr. Nikolova.” (emphasis added) Dr. Glass identifies no
evidence that these two are similarly situated to Dr. Nikolova.


In Table 5, I provide an alternative comparison of Dr. Nikolova’s salary to the average salary of
all male assistant professors in the ECE department. The comparisons to the average male salary
ignore characteristics such as publications and their impact, research funding, teaching, and service
that are likely to be related to salary. This information is not available, hence a salary comparison
between Dr. Nikolova and a statistically “similarly situated” male assistant professor cannot be
made. The difference between Dr. Nikolova’s salary and that of the average male assistant
professor, including the same allowance for retirement contributions as Dr. Glass, totals $13,155
for all three years and $7,414 for the two most recent years.




                                                                                                   9
                                 Case 1:19-cv-00877-RP Document 35-1 Filed 05/24/21 Page 11 of 24


Table 1. Dr. Thompson's Claimed Probationary Extensions and Accelerated Tenure Review is Wrong


                          Date Joined Extension         First         Second        Third         Fourth          Fifth      Years in     Accelerated
ID              Gender      Faculty        Year      Prob. Year      Prob. Year   Prob. Year    Prob. Year     Prob. Year     Rank      Tenure Review?
ns22375          Male      1/16/2011       2015      2011-2012       2012-2013    2013-2014     2014-2015    2016-2017*,**     6.5            No
ad32385          Male       7/1/2011       2014      2011-2012       2012-2013    2013-2014    2015-2016*     2016-2017**       6             No
vj239            Male       9/1/2011       2015      2011-2012       2012-2013    2013-2014     2014-2015    2016-2017*,**      6             No
Dr. Nikolova    Female      1/1/2014       2015      2014-2015      2016-2017*    2017-2018    2018-2019**                     5.5            Yes
* Previous year does not count for probationary period because of extension
** Year considered for tenure
                                 Case 1:19-cv-00877-RP Document 35-1 Filed 05/24/21 Page 12 of 24


Table 2. There is No Relationship between Gender and Tenure Decisions given Department or College Recommendations

                                       Department Committee                College Committee                 College Committee
                                      Recommends For Tenure             Recommends For Tenure            Recommends Against Tenure
                                             Denied % Denied                    Denied % Denied                  Granted % Granted
Population              Gender       Total   Tenure   Tenure           Total    Tenure    Tenure         Total    Tenure    Tenure
Decisions prior to      Women         20       2      10.0%             17         1       5.9%            3         2      66.7%
2018-2019               Men           63       7      11.1%             58         4       6.9%            6         2      33.3%

All Decisions, except   Women         24         2        8.3%          21         1         4.8%          3          2       66.7%
Dr. Nikolova            Men           73         7        9.6%          68         4         5.9%          6          2       33.3%

                        Women         25         3       12.0%          22         2         9.1%          3          2       66.7%
All Decisions
                        Men           73         7        9.6%          68         4         5.9%          6          2       33.3%
Notes:
1) There are a total of 102 cases for which the Department and College recommendations were provided, 87 of these were prior to 2018-2019.
2) The Department Commmittees recommended denying tenure in four cases, all prior to 2018-2019 and all were denied tenure.
3) The College Committee recommended a "Tie" in three cases, all prior to 2018-2019 and all were denied tenure.
                               Case 1:19-cv-00877-RP Document 35-1 Filed 05/24/21 Page 13 of 24


Table 3. There is No Relationship between Gender and Tenure Decisions

                                                       All Decisions,                                          All Decisions + Those Who Left
             Decisions prior to 2018-2019           except Dr. Nikolova                All Decisions               Prior to Tenure Review
                                 % Granted                         % Granted                       % Granted                        % Granted
Gender       Total   Tenured       Tenure       Total   Tenured       Tenure   Total    Tenured      Tenure     Total     Tenured     Tenure
Women         21         18        85.7%         25         22        88.0%     26          22       84.6%       30          22       73.3%
Men           66         56        84.8%         76         66        86.8%     76          66       86.8%       90          66       73.3%
                                     Case 1:19-cv-00877-RP Document 35-1 Filed 05/24/21 Page 14 of 24


Table 4. Projected Compensation Loss from Delayed Tenure for Evdokia Nikolova

Date of Tenure Denial                       9/1/2019
Date of Tenure                              9/1/2023
Employer Contribution to Retirment
                                              7.5%

Expected Future Salaries as of:            9/1/2019    9/1/2023
Base Case: Tenured on 9/1/2019              $129,500   $149,314
Scenario 1: Tenured on 9/1/2023             $114,639   $146,665

Promotion increase                          16.35%
Within-Rank Growth                           4.86%
Catch-up growth                              0.63%

                                           Growth/
                                           Expected                                          Retirement                  Discount    Present
Year Starting                               Growth     Base Case   Scenario 1   Loss        Contribution   Total Loss     Factor      Value
 9/1/2019                                               $129,500    $114,639    ($14,861)       ($1,115)    ($15,976)     100.00%    ($15,976)
 9/1/2020                                    0.00%      $129,500    $114,639    ($14,861)       ($1,115)    ($15,976)     100.00%    ($15,976)
 9/1/2021                                    4.86%      $135,794    $120,210    ($15,583)       ($1,169)    ($16,752)      99.98%    ($16,748)
 9/1/2022                                    4.86%      $142,393    $126,053    ($16,341)       ($1,226)    ($17,566)      99.76%    ($17,524)
 9/1/2023                                    4.86%      $149,314    $146,665     ($2,649)         ($199)     ($2,847)      99.06%     ($2,820)
 9/1/2024                                    4.86%      $156,570    $154,713     ($1,857)         ($139)     ($1,996)      97.75%     ($1,951)
 9/1/2025                                    4.86%      $164,180    $163,203       ($977)          ($73)     ($1,050)      95.83%     ($1,006)
 9/1/2026                                    4.86%      $172,159    $172,159           $0             $0           $0      93.55%           $0
                                                                                                           Total Lost Compensation   ($72,001)
                                     Case 1:19-cv-00877-RP Document 35-1 Filed 05/24/21 Page 15 of 24


Table 5. Difference in Compensation Between Evdokia Nikolova and the Average Compensation of Assistant
Professors in ECE


Employer Contribution to Retirment                          7.5%



                                        Avg. for Male                                   Retirement
Year Starting                            Asst. Profs.   Dr. Nikolova    Difference     Contribution      Total Loss
 9/1/2017                                  $111,340            $106,000     ($5,340)            ($401)     ($5,741)
 9/1/2018                                  $115,030            $111,300     ($3,730)            ($280)     ($4,010)
 9/1/2019                                  $117,806            $114,639     ($3,167)            ($238)     ($3,405)
                                                                                         Total 2 years     ($7,414)
                                                                                         Total 3 years    ($13,155)
Case 1:19-cv-00877-RP Document 35-1 Filed 05/24/21 Page 16 of 24




                       Appendix 1
                         Case 1:19-cv-00877-RP Document 35-1 Filed 05/24/21 Page 17 of 24




                                           Donald R. Deere, Ph.D.
  WELCH CONSULTING                         Donald R. Deere is a Senior Managing Director in the Bryan, Texas office of Welch Consulting.
  1716 Briarcrest Drive, Suite 700         Dr. Deere’s work has included statistical and economic analysis in cases involving claims of
                 Bryan, TX 77802
                                           discrimination in employment, housing, transportation and insurance, in cases involving wage
                    979.691.0704
         DDeere@welchcon.com               and hour violations, and in cases involving lost earnings or commercial damages. He also has
                                           conducted analyses of compensation practices for internal and OFCCP audit purposes. Dr. Deere
                   EDUCATION               has provided testimony in cases in both state and federal courts.

                    Ph.D., Economics
Massachusetts Institute of Technology      Dr. Deere has a Ph.D. in economics from the Massachusetts Institute of Technology. In 2007, Dr.
        Cambridge, Massachusetts           Deere retired from the tenured faculty of the Department of Economics at Texas A&M University,
                                1983
                                           where he taught courses in labor economics, economic principles and public finance. While at
                      B.S., Economics      Texas A&M University, he also taught graduate statistics in, and was Associate Director of the
                Texas A&M University
                                           George Bush School of Government and Public Service. Dr. Deere also is Senior Economist for
                College Station, Texas
                                  1978     Unicon Research Corporation, where he served as Vice President from 2001-2004. Dr. Deere’s
                                           research has concentrated primarily on labor markets and public policy affecting wages and
                                           employment. His research has been published in numerous professional peer-reviewed journals,
            PROFESSIONAL
                                           including the American Economic Review, the Journal of Political Economy, the Quarterly Journal
              EXPERIENCE
                                           of Economics, and the Journal of Labor Economics.
            Senior Managing Director
                   Welch Consulting
                       Bryan, Texas
                     2018 – Present        PUBLICATIONS
                     Senior Economist      “Analyzing Reductions in Force and Other Termination Decisions,” with James E. Pearce in
                     Welch Consulting      Adverse Impact Analysis: Understanding Data, Statistics, and Risk, edited by Scott B. Morris and
                         Bryan, Texas      Eric M. Dunleavy, Routledge Taylor & Francis Group, (2017): 239-257.
                         2005 – 2018
                  Senior Economist         “Minimum Sense,” NBIZ Magazine, (Winter 2006):8-10. Also found on NBIZMag.com.
        Unicon Research Corporation
                       Bryan, Texas        “Educational Wage Premia and the U.S. Income Distribution: A Survey,” with Jelena Vesovic in
                       2001 – 2016         Handbook of the Economics of Education, edited by E. Hanushek and F. Welch, Elsevier Science,
Adjunct Associate Professor of Economics   (2006):255-306.
                 Texas A&M University
                 College Station, Texas    “Inequality, Incentives, and Opportunity,” with F. Welch. Social Philosophy & Policy, 19, no. 1,
                           2007 – 2009     (Winter 2002). Also in Should Differences in Income and Wealth Matter? edited by E.F. Paul, F.D.
                        2010 – Present     Miller, Jr. and J. Paul. Cambridge University Press (2002):84‑109.
                    Visiting Faculty
 George Bush School of Government          “Trends in Wage Inequality in the United States,” in Increasing Inequality in America: The Facts,
                 and Public Service        Causes, and Consequences, edited by F. Welch. University of Chicago Press, (2001):9-35.
             Texas A&M University
             College Station, Texas        “Don’t Raise the Minimum Wage - The Bar is Already Too High,” Brief Analysis No. 270, NCPA,
                               2008        (June 1998).
   Associate Professor of Economics
               Texas A&M University        “Evidence on Minimum Wages and Employment Following the 1990/91 Increase in the Federal
              College Station, Texas       Minimum Wage,” with K. Murphy and F. Welch. In Effects of the Minimum Wage, edited by M.
                        1990 – 2007        Kosters. AEI Press, (1996).
                     Senior Consultant
                     Welch Consulting      “Minimum Sense: Raising Wages from $4.25 to $5.15 an Hour Will Cause Lower Skilled Workers
                         Bryan, Texas      to Lose Their Jobs,” Texas Business, (September 1996).
                          1991 – 2005
                                           “Employment and the 1990/91 Minimum Wage Hike,” with K. Murphy and F. Welch. American
                                           Economic Review, 85, no. 2, (May 1995):232-37.

                                           “Sense and Nonsense on the Minimum Wage,” with K. Murphy and F. Welch. Regulation, 18,
                                           no.1, (1995):47-56.
                            Case 1:19-cv-00877-RP Document 35-1 Filed 05/24/21 Page 18 of 24




                                              Donald R. Deere, Ph.D.
    WELCH CONSULTING                          PUBLICATIONS (continued)
   1716 Briarcrest Drive, Suite 700
                  Bryan, TX 77802             “Home Equity: Texas Should Unlock This Asset,” The Dallas Morning News, April 23, 1995.
                     979.691.0704
          DDeere@welchcon.com                 “Unionization and Profitability: Evidence of Spillover Effects,” with S.G. Bronars, Journal of
                                              Political Economy, (December 1994):1281-87.

              PROFESSIONAL                    “The Effects of Unions on Firm Behavior: An Empirical Analysis using Firm-Level Data,” with S.G.
                EXPERIENCE                    Bronars and J.S. Tracy, Industrial Relations, (October 1994):426-51.
                              (continued)
                                              “A Study of Nonsubscription to the Texas Workers’ Compensation System: The Employee
 Associate Director for Academic Programs
                                              Perspective,” (July 1994) Texas Workers’ Compensation Research Center.
  George Bush School of Government
                       and Public Service
                   Texas A&M University       “A Study of Nonsubscription to the Texas Workers’ Compensation System,” Texas Workers’
                  College Station, Texas      Compensation Research Center, (August 1993).
                             1996 – 1999
                                              “Union Organizing Activity, Firm Growth, and the Business Cycle,” with S.G. Bronars.
Visiting Assistant Professor of Economics     American Economic Review, (March 1993):203-20.
                   University of California
Santa Barbara, California, 1988 – 1989
                                              “Unionization, Incomplete Contracting, and Capital Investment,” with S.G. Bronars.
      Assistant Professor of Economics        The Journal of Business, (January 1993):117-32.
                  Texas A&M University
                 College Station, Texas       Review of “Labor Unions and the Economic Performance of Firms,” Industrial and Labor Relations
                            1983 –1990        Review, (July 1993):732-33.

                                              “Unemployment Insurance and Employment.” Journal of Labor Economics, (October 1991):307-24.

                                              “The Threat of Unionization, the Use of Debt, and the Preservation of Shareholder Wealth,” with
                                              S.G. Bronars. Quarterly Journal of Economics, (February 1991):231-54.

                                              “Union Representation Elections and Firm Profitability,” with S.G. Bronars. Industrial Relations,
                                              (Winter 1990):15-37.

                                              “On the Potential for Private Insurers to Reduce the Inefficiencies of Moral Hazard.” International
                                              Review of Law and Economics, (December 1989):219-22.

                                              “Internal Labor Markets, Large Personnel Systems, and the Military.” Economics of Defense
                                              Manpower Conference Final Report, United States Air Force Academy, (June 1988).

                                              “Bilateral Trading as an Efficient Auction Over Time.” Journal of Political Economy, (February
                                              1988):100-15.

                                              “Labor Turnover, Job‑Specific Skills, and Efficiency in a Search Model.” Quarterly Journal of
                                              Economics, (November 1987):815-33.
                                              		
                                              SELECTED WORKING PAPERS

                                              “Plant Closings, Large Layoffs, and Advance Notice Provision,” with S.N. Wiggins.

                                              “Tax Rates, Tax Complexity, and the Usage of Paid Tax Return Preparers,” with C. Wolfe.

                                              “Subscription to Workers’ Compensation in Texas.”

                                              “Heads I Win, Tails You Lose:  The Economic Impact of the Texas Lottery on Demographic
                                              Groups,” with J. Dyer.
                       Case 1:19-cv-00877-RP Document 35-1 Filed 05/24/21 Page 19 of 24




                                         Donald R. Deere, Ph.D.
WELCH CONSULTING                         SELECTED WORKING PAPERS (continued)
1716 Briarcrest Drive, Suite 700
               Bryan, TX 77802           “The Cross Sectional Impact of Unemployment Insurance on Layoffs, Employment, and Wages,”
                  979.691.0704           with J.A. Miron.
       DDeere@welchcon.com
                                         “Part‑Time Employment,” with S.G. Bronars.

                                         “Union Organizing Activity and Union Membership 1973-1988,” with S.G. Bronars.

                                         “Union Membership, Union Organizing Activity, and the Union Wage Differential 1973-1988,” with
                                         S.G. Bronars.

                                         “Competitive Incentives: School Accountability and Student Outcomes in Texas,” with W.E. Strayer.

                                         “Climbing the Economic Ladder,” with A.J. Rettenmaier.

                                         HONORS AND AWARDS

                                         Fellowships:
                                             National Science Foundation Graduate Fellowship.
                                             Rotary Foundation Graduate Fellowship.
                                             Sloan Foundation Dissertation Research Fellowship.

                                         Research Grants/Contracts:
                                            Grant from the Smith Richardson Foundation, “Social Security, Wages and Retirement,” 1995.

                                             Four Contracts with the Texas Workers’ Compensation Research Center, “Nonsubscription to
                                             the Texas Workers’ Compensation System,” 1992-1995.

                                             Grant from the Texas Advanced Research Program, “Unionization, Profitability, and Firm
                                             Behavior,” 1988.

                                             Grant from the U.S. Department of Health and Human Services, “Demand Variability, Structural
                                             Changes in the Labor Market and the Growth of Part‑Time Employment,” with S.G. Bronars,
                                             1984.
   ABOUT WELCH CONSULTING
                                         Peer Review:
   Welch Consulting has more than
      30 years experience assisting      Professional Journals:					
      clients of every size in matters       American Economic Review							
  involving employment issues and            Journal of Political Economy
 complex business litigation across
                                             Quarterly Journal of Economics
      a broad spectrum of industries
      and public sector entities. Our        Journal of Labor Economics
 track record in producing rigorous          Review of Economic Studies
       analyses meeting the highest          Rand Journal of Economics
       standards of accuracy, clarity        Review of Economics and Statistics
       and punctuality makes Welch           Economic Journal
 Consulting a consistent choice for          Industrial Relations
    industry leading companies and           Economic Inquiry
 the nation’s preeminent law firms.
                                             Industrial and Labor Relations Review
    Welch Consulting has offices in          Industrial Relations
          Los Angeles, Texas and             Journal of Labor Research
                  Washington DC.
                                         Grants Competition:
    For more information about our           National Science Foundation
 professionals and services visit us         							
      online at www.welchcon.com
Case 1:19-cv-00877-RP Document 35-1 Filed 05/24/21 Page 20 of 24




                       Appendix 2
    Case 1:19-cv-00877-RP Document 35-1 Filed 05/24/21 Page 21 of 24




                  Testimony Given in Last 4 Years by Donald Deere


AJP Oil Company, LLC, D/B/A Grapeland Fuel and BBQ v. Velvin Oil Company, Inc.
Trial Testimony: 06/05/19
Deposition: 07/12/16
In the 3rd District Court of Houston County, Texas
Civil Action No. 14-0217

State of Texas, et al., vs. United States of America, et al., and Karla Perez, et al.
Deposition: 06/28/18
In the United States District Court for the Southern District of Texas Brownsville
Division
Case No. 1:18-CV-68




                                              1
Case 1:19-cv-00877-RP Document 35-1 Filed 05/24/21 Page 22 of 24




                       Appendix 3
       Case 1:19-cv-00877-RP Document 35-1 Filed 05/24/21 Page 23 of 24




                                  Documents Considered


20201110_BD Letter to RS, RN.pdf
AsstProf_ECE_FacultySalaries (2013-20).xlsx
Probationary, Tenure Data.xlsx
19-20 ECE FAC Merit FINAL.xlsx
20-21 ECE FAC Merit Final.XLSX
DOC_0001667.xlsx
DOC_0003618.xlsx
UT Austin_0007422.pdf
UT Austin_0007784.pdf
UT Austin_0007981.pdf
20210129_Ps ROG Ans.pdf
DOC_0002632.xlsx
Email to Glass from opposing counsel.pdf
P001912 - P001924_Redacted.pdf
Pages from Fifth Circuit Pattern Jury Instructions 2020 civil.pdf
Sellers v Delgado College.doc
UT Austin_0007422 Salary Info Other Top Schools.xlsx
UT Austin_0007981 Salary Info through 2019.xlsx
UT Austin_0026887.xlsx
UT Austin_0027055.xlsx
Deposition Transcript Wood, Sharon L - condensed
SW031821 Exhibit 1, Wood, Sharon L, Ph.D., P.E. - 03-18-21.pdf
SW031821 Exhibit 2, Wood, Sharon L, Ph.D., P.E. - 03-18-21.pdf
SW031821 Exhibit 3, Wood, Sharon L, Ph.D., P.E. - 03-18-21.pdf
SW031821 Exhibit 4, Wood, Sharon L, Ph.D., P.E. - 03-18-21.pdf
SW031821 Exhibit 5, Wood, Sharon L, Ph.D., P.E. - 03-18-21.pdf
SW031821 Exhibit 6, Wood, Sharon L, Ph.D., P.E. - 03-18-21.pdf
SW031821 Exhibit 7, Wood, Sharon L, Ph.D., P.E. - 03-18-21.pdf
SW031821 Exhibit 8, Wood, Sharon L, Ph.D., P.E. - 03-18-21.pdf
SW031821 Exhibit 10, Wood, Sharon L, Ph.D., P.E. - 03-18-21.pdf
SW031821 Exhibit 10, Wood, Sharon L, Ph.D., P.E. - 03-18-21.xls
SW031821 Exhibit 11, Wood, Sharon L, Ph.D., P.E. - 03-18-21.pdf
SW031821 Exhibit 11, Wood, Sharon L, Ph.D., P.E. - 03-18-21.xlsx
SW031821_EX09.pdf
Deposition Transcript of Ahmed Tewfik - condensed
20200702_021.0_Ps 1st Am Cmplnt.pdf
20201218_033.0_Ds Ans to 1st Am Cmplnt.pdf
20210129_Ps ROG Ans.pdf
20210420_34.0_Ps Designation of Testifying Expert Witness (002).pdf
Exhibit A - Tom Glass report.pdf
Exhibit B - Peter Glick report.pdf
Exhibit C - Shane Thompson report.pdf
Exhibit D - Attorneys.pdf
Nikolova_Thompson Report_20210419 Revised.pdf
       Case 1:19-cv-00877-RP Document 35-1 Filed 05/24/21 Page 24 of 24




UT Austin_00735-55 Prom and Tenure.pdf
UT Austin_00756-810 HOPs and RRs.pdf
Recommendation for Change in Academic Rank/Status for Preston S. Wilson dated 9/5/2008.

Fidelity_FixedIncome_SearchResults downloaded from Fidelity.com May 23, 2021
(https://fixedincome.fidelity.com/ftgw/fi/FILanding#tbindividual-bonds|treasury)

Worker Displacement News Release USDL-20-2610 downloaded from
https://www.bls.gov/bls/newsrels.htm#OEUS

Skoog, Gary R., James E. Ciecka and Kurt V. Krueger, “The Markov Process Model of Labor
Force Activity: Extended Tables of Central Tendency, Shape, Percentile Points, and Bootstrap
Standard Errors,” Journal of Forensic Economics 22(2), 2011, pp.165-229
